10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 18-12348-ab| Doc 38 Entered 11/19/18 16:50:21 Page 1 of 5

BRIAN D. SHAPIRO E-Filed: November 13 2018
Trustee in Bankruptcy

510 S. 8lh Street

Las Vegas, NV 89101

(702) 386-8600 Fax (702) 383-0994

trustee@trusteeshapiro.com

UNITED STATES BANKRUPTCY COURT

DISTRICT ()F NEVADA
In re Case No. 18-12348 ABL
ARIEL VERA-CASTILLO Chapter 7

PATRICIA VERA-CASTILLO,
Hearing Date: OST REQUESTED
Debtor(s). Hearing Time: OST REQUESTED

 

 

 

MOTION TO (l) SELL REAL PROPERTY LOCATED AT 6625 BILLS WAY, LAS
VEGAS, NV 89107 SUBJECT TO LENDER SHORT SALE APPROVAL; (2)
AUTHORIZE PAYMENT OF REALTOR COMMISSION; (3) AUTHORIZE

DISBURSEMENT OF SALE PROCEEDS
Brian D. Shapiro, Trustee respectfully submits his motion to sell real property upon
receipt of lender approval; (2) authorize payment of realtor commission and (3) authorize the

disbursement of sale proceeds. This motion is based upon the attached points and authorities

and any oral argument that this Court may permit.

DATED; Novembe;/é, 2013 Zzz%

BRIAN D. SHAPIRO, TRUSTEE

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 18-12348-ab| Doc 38 Entered 11/19/18 16:50:21 Page 2 of 5

WIM
I. Introduction

An asset of the bankruptcy consists of real property located at 6625 Bills Way, Las Vegas,
NV 89107 (“Real Property”). The Trustee is seeking to sell the Real Property upon receipt of
lender short sale approval.

The Trustee is also seeking to authorize payment of a realtor commission, payable to the
Broker, who is entitled to a commission not to exceed 6%, which may be contractually split
between the agent for the seller and the agent for the buyer. Lastly, the Trustee is seeking
authority for the respective Title Company to pay all costs of closing from the Settlement
Statement, including but not limited to, the bankruptcy release fee payable to the Estate in the
amount of $5,500.00, or 6% of the purchase price for properties, whichever is greater.

II. _F_z_lc_t§

l. On April 26, 2018, the Debtors filed their Chapter 7 Bankruptcy Petition and
Schedules (“Schedules”). w, Declaration of Brian D. Shapiro in Support and Docket
No. l.

2. Brian D. Shapiro was appointed as Trustee. I_d.

3. One of the assets of the Debtors was real property located at 6625 Bills Way, Las
Vegas, NV 89107 (“Real Property”). E.

4. The Debtors valued the Real Property at $234,461.00. Q. A copy of schedule A of
the Debtors’ Schedules is attached to the Declaration of Brian D. Shapiro as Exhibit
1.

5. Pursuant to the Debtors’ Schedules, chen Loan Servicing holds the first deed of trust

in the amount of $l98,030.00 and SRP 2012-4, LLC holds the second deed of trust in

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 18-12348-ab| Doc 38 Entered 11/19/18 16:50:21 Page 3 of 5

the amount of $67,732.47. M. A copy of schedule D of the Debtors’ Schedules is

attached to the Declaration of Brian D. Shapiro as Exhibit 2.

6. Pursuant to the preliminary title report, the original first deed of trust holder was

Mortgage Electronic Registration Systems, Inc. as nominee for ResMAE Mortgage
Corporation. A substitution of trustee appointed Quality Loan Service Corporation as
substituted trustee. I_d_. A copy of the preliminary title report is attached to the

Declaration of Brian D. Shapiro as Exhibit 3.

7. The preliminary title report also shows the original second deed of trust holder was

Mortgage Electronic Registration Systems, Inc. as nominee for ResMAE Mortgage
Corporation. A substitution of trustee appointed Sables, LLC, a Nevada Limited
Liability Company as substituted trustee. E. A copy of the preliminary title report is

attached to the Declaration of Brian D. Shapiro as Exhibit 3.

8. There are no other outstanding liens against the property. I_d. A copy of the

preliminary title report is attached to the Declaration of Brian D. Shapiro as Exhibit 3.

9. On August 24, 2018, the Trustee obtained an order authorizing the employment of

Debbie Priebe, Elegant Properties (“Broker”). g A copy of the order is attached to
the Declaration of Brian D. Shapiro as Exhibit 4.

10. The sale of the Real Property is subject to the Estate receiving lender short sale
approval No sale of the Real Property shall take place in the absence of lender short
sale approval. The Trustee shall comply With any and all conditions contained in the
lender short sale approval The proposed purchase price is $195,500.00.

ll. At the time of closing, the proceeds of the sale of the Real Property shall be paid as

follows (_SQ Declaration of Brian D. Shapiro):

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 18-12348-ab| Doc 38 Entered 11/19/18 16:50:21 Page 4 of 5

a. All costs and expenses as stated in Purchase Agreement, including the
amount consented to by the Secured Creditor.

b. Realtor commission not to exceed 6% of gross proceeds, which may be
contractually split between Buyer and Seller Broker.

c. All homeowner association dues and liens, sewer liens, utility liens and
property taxes showing of record as due and payable pursuant to the
preliminary title report, and the Settlement Statement, shall be paid.

d. All costs associated with the sale and close of escrow, including but not
limited to, title insurance fees, settlement fees, transfer tax, courier fees,
eviction services fees and locksmith fees.

e. Bankruptcy Release fee payable to Brian D. Shapiro, Trustee in the amount
of $5,500.00, or 6% of the purchase price for properties, whichever is
greater.

12. It is in the best interest of the creditors and the Bankruptcy Estate to conclude the
sale as expeditiously as possible. Accordingly, the Trustee requests this Court to waive the
provisions of Bankruptcy Rule 6004(h) and provide that any order entered on the Sale Motion take
effect immediately upon entry rather than be stayed until the expiration of 14 days after entry of
the Sale order.

III.LEGAL ARGUMENT

Property of the estate can be sold li'ee and clear of liens under five (5) conditions. §§, ll
U.S.C. § 363(f). Section 363(f) of the Bankruptcy Code is written in the disjunctive; thus
satisfaction of any one of the five conditions is sufficient to sell the property free and clear of liens.

E, Citicorp Mortgage, Inc. v. Brook.s (In re Ex-Cel Concrete Co.), 178 B.R. 198, 203 n. 7 (B.A.P.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 18-12348-ab| Doc 38 Entered 11/19/18 16:50:21 Page 5 of 5

9th Cir. 1995).

First, pursuant to Section 363(f)(2) of the Bankruptcy Code, the sale of the Real Property
is subject to the Estate receiving written short sale consent from chen Loan Servicing and SN
Servicing Corporation, or the current mortgage servicer approving the short sale of the Real
Property pursuant to terms and conditions to be contained therein. The Trustee shall comply with
all conditions contained in the lender short sale approval.

A certificate of service has been filed contemporaneously with this motion, Which indicated
that service was sent to all parties on the creditor’s matrix, and counsel to secured lienholders
pursuant to the Order Terminating Automatic Stay. Notice of sale is based upon Bankruptcy Rule
2002, 6004 and 9014. Notice has been given to all known and potential parties in interest.

IV. ; Conclusion

The Trustee requests that the Court order as follows:
l. Authorize and approve the sale of the Real Property subject to the terms and
conditions contained herein, in addition to the terms and conditions to be contained in the Lender
short sale approval.
2.j Authorize the payment of liens against the Real Property, realtor commission, costs

of closing, and Bankruptcy Release Fee.

 

3.1 Authorize the Trustee to sign any and all documents necessary to consummate the
sale to Buyer.
4.§ Grant the Trustee such other and further relief as is just and proper.
DATED: November 15, 2018 M
l BRIAN D. SHAPIRO

Trustee in Bankruptcy
510 s. 8“‘ street
Las Vegas, NV 89101

(702) 386-8600 Fax (702) 383-0994
trustee@trusteeshapiro.com

 

